          Case 1:18-cr-00224-NONE-SKO Document 53 Filed 02/26/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00224-NONE-SKO

11                                 Plaintiff,            STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                           v.                          SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         FINDINGS AND ORDER
13   MANSOOR AZIZ AHMED,

14                                Defendant.

15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on February 18, 2021. (Doc. 49).
20 Pursuant to Local Rule, the government’s response is due on February 25, 2021, with any reply from the

21 defendant due on February 28, 2021.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          March 4, 2021;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
          Case 1:18-cr-00224-NONE-SKO Document 53 Filed 02/26/21 Page 2 of 2


 1                 b)      The defendant’s reply to the government’s response to be filed on or before

 2          March 11, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6   Dated: February 25, 2021                                MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ VINCENTE A. TENNERELLI
                                                             VINCENTE A. TENNERELLI
 9                                                           Assistant United States Attorney

10

11   Dated: February 25, 2021                                 /s/ DAVID TORRES
                                                              DAVID TORRES
12                                                            Counsel for Defendant
                                                              MANSOOR AZIZ AHMED
13

14

15                                                   ORDER

16          Based upon the stipulation and representations of the parties, the Court adopts the following as a

17 revised briefing schedule regarding the defendant’s motion for sentence reduction:

18          a)     The government’s response to the defendant’s motion, (Doc. 49), is due on or before

19 March 4, 2021;

20          b)     The defendant’s reply to the government’s response, if any, is due on March 11, 2021.

21
     IT IS SO ORDERED.
22

23
        Dated:    February 26, 2021
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
